Name: Commission Regulation (EEC) No 1890/92 of 9 July 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 92 Official Journal of the European Communities No L 194/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1890/92 of 9 July 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (5), as last amended by Regulation (EEC) No 1817/92 (4); Whereas Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 1 to 7 July 1992 for the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable to Spain in the beef and veal and milk and milk products sectors and, pursuant to Article 8 of the sam.e Regulation, to an adjustment of the monetary compensatory amounts applicable to Spain in the sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Spain' in parts 1 , 3, 5 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 13 July 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164, 24. 6. 1985 , p. 6. O OJ No L 201 , 31 . 7 . 1990, p . 9. O OJ No L 153, 17 . 6. 1991 , p . 1 . (4) OJ No L 186, 6. 7 . 1992, p. 1 . ( ¢) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 194/2 Official Journal of the European Communities 13 . 7. 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg - 229,50 229,50 310,04 310,04 229,50 229,50 218,04 218,04 218,04 209,32 209,32 229,50 229.50 218,04 218.04 278,24 262,20 321,30 103,28 222,40 213.51 222,40 222,40 395,47 300.50 293.05 332,78 234,09 222,40 305,26 222,40 222,40 234,09 222,40 222,40 213.51 234,09 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 13. 7. 92 Official Journal of the European Communities No L 194/3 Positive Negative Spain Denmark Italy Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg France DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  I 000 kg  11-1 11-1 7285 7286 11-1 11-1 7285 7286 7158 7159 11-6 11-6 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 110421 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 222,40 222,40 222,40 305,26 213,51 376,78 234,09 222,40 252,45 222,40 222,40 222,40 305,26 348,87 222,40 213,51 376,78 293,05 213,51 213,51 234,09 234,09 234,09 234,09 222,40 222,40 222,40 234,09 222,40 222,40 222,40 234,09 222,40 222,40 222,40 172,13 68,85 408,51 305,24 388,12 290,00 337,97 387,86 387,86 346,55 7290 7291 11-3 11-3 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 11-4 7294 7295 7294 O No L 194/4 Official Journal of the European Communities 13 . 7. 92 Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1108 12 00 1108 13 00 1108 14 00 7295 7296 7297 7294 7295 7294 7295 C) O (') C) 11-4 11-5 11-5 11-4 11-4 11-4 11-4 1108 19 90  1 000 kg  346,55 346,55 346,55 346,55 346,55 346,55 346,55 527,85 452,12 346,55 346,55 346,55 472,77 330,48 346,55 17-9 17-9 7318 7318 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 23-1 23-1 7622 7623 94,79 196,34 94,79 196,34 94,79 203,11 94,79 203,11 459,00 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 27,54 300,52 601,04 46,96 93,92 498,21 996,42 27,54 328,06 628,58 27,54 74,50 121,46 27,54 525,75 1 023,96 2 2 2 2 2 2 '2 2 2 2 2 2 ¢2 2 2 2 2309 10 31 3 . 7. 92 Official Journal of the European Communities No L 194/5 Positive Negative CN code Portugal United Kingdom Denmark Italy France Greece Ireland Table Additionalcode Notes Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 Spain Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 1 000 kg 23-3 7691 87,212309 10 31 2309 10 33 23-9 7541 O 23-9 7542 O 300,52 23-9 7543 (2) 601,04 23-9 7545 O 46,96 23-9 7546 (') 93,92 | 23-9 7547 (l) 23-9 7548 O 498,21 23-9 7549 O 996,42 23-9 7645 O 87,21 23-9 7646 O 387,73 23-9 7647 O 688,25 23-9 7648 O 87,21 23-9 7649 O 134,17 23-9 7650 O 181,13 23-9 7651 (') 87,21 23-9 7652 (l) 585,42 23-9 7653 O 1 083,63 23-4 76242309 10 51 2309 10 53 23-4 7692 172,13 23-10 7541 O 23-10 7542 O 300,52 23-10 7543 O j 601,04 23-10 7545 O 46,96 23-10 7546 O 93,92 23-10 7547 O j 23-10 7548 (a) 498,21 23-10 7549 O 996,42 23-10 7654 (2) 172,13 23-10 7655 O 472,65 23-10 7656 C) 773,17 23-10 7657 O 172,13 23-10 7658 C) 219,09 23-10 7659 O 266,05 23-10 7660 O 172,13 23-10 7661 O 670,34 23-10 7662 O 1 168,55 23-5 76242309 90 31 2309 90 33 23-5 7693 27,54 23-11 7541 O 23-11 7542 (') 300,52 23-11 7543 C) 601,04 23-11 7545 C) 46,96 23-11 7546 O 93,92 | 23-11 7547 O No L 194/6 Official Journal of the European Communities 13 . 7 . 92 NegativePositive CN code IrelandGermany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Table Additionalcode Note DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 23-11 7548 O2309 90 33 23-11 7549 O 23-11 7663 O 23-11 7664 O 23-11 7665 O 23-11 7666 O 23-11 7667 O 23-11 7668 O 23-11 7669 O 23-11 7670 O 23-11 7671 O 23-6 76242309 90.41 2309 90 43 23-6 7694 23-12 7541 O 23-12 7542 O 23-12 7543 o 23-12 7545 O 23-12 7546 (2) 23-12 7547 (') 23-12 7548 O 23-12 7549 O 23-12 7672 O 23-12 7673 O  1 000 kg - 498,21 996,42 27,54 328,06 628,58 27,54 74,50 121,46 27,54 525,75 1 023,96 87,21 300,52 601,04 46,96 93,92 498,21 996,42 87,21 387,73 688,25 87,21 134,17 181,13 87,21 585,42 1 083,63 172,13 300,52 601,04 46,96 93,92 498,21 996,42 172,13 472,65 773,17 172,13 219,09 23-12 7674 O 23-12 7675 (') 23-12 7676 O 1 23-12 7677 O 23-12 7678 O 23-12 7679 O 23-12 7680 (2) 23-7 76242309 90 51 2309 90 53 23-7 7695 23-13 7541 O 23-13 7542 O 23-13 7543 . (0 23-13 7545 (2) 23-13 7546 O 23-13 7547 C) 23-13 7548 O 23-13 7549 O 23-13 7681 O 23-13 7682 O 23-13 7683 O 23-13 7684 O J 23-13 7685 O &lt;13 . 7 . 92 Official Journal of the European Communities No L 194/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland ¢ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o o - 1000 kg 266,05 172,13 670,34 1 168,55 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 194/8 Official Journal of the European Communities 13 . 7 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/LfrsDM Fl Pta Esc £ Dkr Lit FF Dr £ Irl 100 kg live weight C) C) o C) 219,62 219,62 219,62 219,62 219,62 100 kg net weight (2) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 417,28 417,28 417,28 417,28 333,82 333,82 500,73 500,73 333,82 571,01 371,16 371,16 59,39 59,39 296,93 92,79 92,79 463,95 296,93 463,95 463,95 92,79 463,95 571,01 463,95 333,82 476,57 476,57 476,57 476,57 285,51 191,07 191,07 O O o oo o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 13 . 7. 92 Official Journal of the European Communities No L 194/9 (&gt;) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European Communities 13 . 7. 92No L 194/ 10 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 04-1 7058 - 100 kg - a + e 04-3 7059 249,10 155,19 249,1004-3 7079 04-3 7222 04-4 7089 04-4 7089 04-2 7744 04-6 7098 04-6 7114 d+f d + f a+c 155,19 a + c a+ c a+c a + c a + c + f 04-6 7224 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 a + c a + c + f a+c a + c a+c a + c + f a + c + f a+c + f a + c a+c a + c a + c+f a+c+ f a + c + f 155,19 249,10 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-5 7093 04-5 7097 04-5 7223 04-6 7098 I 155,19 04-6 7114 04-6 7224 I 04-2 7744 04-4 7089 a+c a+c d + f a + c + f a + c+f 04-2 7744 04-2 7744 Official Journal of the European Communities No L 194/ 1113 . 7 . 92 Positive Negative Table Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ¢ ¢ France Greece Ireland CN code Additionalcode DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 100 kg - a + c a + c a + c a+c + f a+c + f a+c+f a + c a + c a + c a + c a+c a + c a+c+f a+c + f a+c + f a+c + f a + c + f a+c + f 143,60 147,19 208,39 213,60 226,54 232,21 412,65 422,96 b x coef b x coef b x coef b b x coef 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 309,73 353,65 212,94 277,10 96,79 140,79 353,65 277,10 140,79 353,65 479,53 No L 194/ 12 Official Journal of the European Communities 13 . 7. 92 r Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal J Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 0406 30 10 04-10 7235 04-10 7236 127,17 04-10 7237 186,53 04-10 7238 271,42 04-10 7239 321,87 0406 30 31 04-10 7235 04-10 7236 127,17 04-10 7237 186,53 04-10 7238 271,42 0406 30 39 04-10 7235 04-10 7238 271,42 04-10 7239 321,87 0406 30 90 321,87 0406 40 00 04-11 7240 04-11 7241 334,76 0406 90 11 04-12 7242 277,10 04-12 7243 04-12 7244 309,73 04-12 7245 353,65 04-12 7246 212,94 04-12 7247 277,10 0406 90 13 04-13 7248 04-13 7250 413,91 0406 90 15 04-13 7248 04-13 7250 413,91 0406 90 17 04-13 7248 04-13 7249 277,10 04-13 7250 413,91 0406 90 19 0406 90 21 04-14 7251 04-14 7252 379,29 0406 90 23 04-15 7254 -I 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 25 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 27 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 13 . 7 . 92 Official Journal of the European Communities No L 194/ 13 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 0406 90 27 04-15 7258 277,10 0406 90 29 04-15 7253 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 31 04-15 7253 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 33 04-15 7253 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 35 04-16 7259 04-16 7274 309,73 04-16 7277 353,65 04-16 7278 212,94 04-16 7279 277,10 0406 90 37 04-16 7259 04-16 7274 309,73 04-16 7277 353,65 04-16 7278 212,94 04-16 7279 277,10 0406 90 39 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 50 04-15 7253 04-15 7254 04-15 7255 309,73 04-15 7256 353,65 04-15 7257 212,94 04-15 7258 277,10 0406 90 61 0406 90 63 0406 90 69 479,53 0406 90 73 04-16 7259 04-16 7274 309,73 No L 194/ 14 Official Journal of the European Communities 13 . 7. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 100 kg - 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16' 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 ,04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 309,73 353,65 212,94 277,10 96,79 140,79 353,65 277,10 140,79 30,05 60,10 90,16 112,69 13 . 7. 92 Official Journal of the European Communities No L 194/ 15 Positive Negative CN code Table Additionalcode Notes United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Germany DM Nether ­ lands F1 Spain Ptt Portugal Esc  100 kg - 2309 10 15 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 2309 10 19 23-14 7553 30,05 23-14 7554 60,10 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 2309 10 39 23-14 7553 30,05 23-14 7554 60,10 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 No L 194/ 16 Official Journal of the European Communities 13 . 7 . 92 Positive j Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2309 10 39 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 -I 2309 10 59 23-14 7553 30,05 23-14 7554 60,10 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 -I 2309 10 70 23-14 7553 30,05 23-14 7554 60,10 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 13 . 7 . 92 Official Journal of the European Communities No L 194/ 17 Positive Negative CN code Table Additionalcode Notes Portugal Esc | United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece ¢ Dr Ireland £ Irl Germany DM Nether ­ lands F1 Spain Pta  100 kg - 2309 10 70 23-14 7885 2309 90 35 23-14 7553 30,05 23-14 7554 60,10 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 : 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 j 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 2309 90 39 ( 23-14 7553 30,05 23-14 7554 60,10 1 23-14 7555 90,16 123-14 7556 112,69 123-14 7557 126,22 23-14 | 7558 135,23 23-14 I 7559 4,70 23-14 7569 9,39 23-14 7573 14,09 i 23-14 I 7574 17,61 | 23-14 | 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 I 7581 149,46 23-14 I 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 23-14 | 7885 2309 90 49 23-14 I 7553 30,05 23-14 7554 60,10 23-14 | 7555 90,16 23-14 : 7556 112,69 ! 23-14 i 7557 126,22 23-14 7558 135,23 No L 194/18 Official Journal of the European Communities 13 . 7 . 92 Positive Negative CN code Table Additionalcode Notes Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Germany DM l  100 kg - 2309 90 49 23-14 7559 4,70 I 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 l 23-14 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 I 23-14 7582 186,83 I 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 2309 90 59 23-14 7553 30,05 23-14 7554 60,10 I 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 I 23-14 7569 9,39 I 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 23-14 7579 49,82 23-14 7580 99,64 23-14 7581 149,46 23-14 7582 186,83 23-14 7583 209,25 23-14 7584 224,19 23-14 7885 2309 90 70 23-14 7553 30,05 23-14 7554 60,10 I 23-14 7555 90,16 23-14 7556 112,69 23-14 7557 126,22 23-14 7558 135,23 23-14 7559 4,70 I 23-14 7569 9,39 23-14 7573 14,09 23-14 7574 17,61 23-14 7577 19,72 23-14 7578 21,13 I 23-14 7579 49,82 d 3 . 7. 92 Official Journal of the European Communities No L 1 94/ 19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal | United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  100 kg - 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 99,64 149,46 186,83 209,25 224,19  % milk fat/100 kg product  a b 4,605 5,051 °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product C 2,129 °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product d 2,491 0/0 non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product 0,194e % sucrose/100 kg product f 0,942 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of theseproducts and the lactose contentof the addedwhey. No L 194/20 Official Journal of the European Communities 13 . 7. 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 17-1 1704 90 55 17-4 1704 90 61 17-4 1704 90 65 17-4 1704 90 71 17-4 1704 90 75 17-1 1704 90 81 17-2 17-2 7632 1704 90 99 17-3 17-3 7632 1806 20 10 18-1 1806 20 30 18-1 1806 20 50 18-1 1806 20 70 18-1 1806 20 80 18-2 1806 20 95 18-2 1806 31 00 18-1 1806 32 10 18-4 1806 32 90 18-5 18-5 7832 1806 90 11 18-4 13 . 7. 92 Official Journal of the European Communities No L 194/21 Positive Negative CN code Tabic Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 No L 194/22 Official Journal of the European Communities 13 . 7 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2106 90 99 21-1 7635 21-1 7636 21-1 7637 21-1 7642 2905 44 11 I 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 I 3823 60 19 3823 60 91 3823 6099 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 13 . 7 . 92 Official Journal of the European Communities No L 194/23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 No L 194/24 Official Journal of the European Communities 13. 7. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - 7090 7091 7092 7095 7096 7100 o 7101 C) 7102 C) 7103 O 7104 o 7105 o 7106 (') 7107 C) 7108 0) 7109 C) 7110 C) 7111 0) 7112 O 7113 0) 7115 C) 7116 C) 7117 C) 7120 (') 7121 C) 7122 O 7123 C) 7124 0) 7125 0) 7126 O 7127 O 7128 C&gt; 7129 O 7130 (') 7131 O 7132 C) 7133 0) 7135 0 7136 O 7137 C) 7140 o 7141 0 7142 C) 7143 (') 7144 (') 7145 O 13 . 7. 92 Official Journal of the European Communities No L 194/25 Positive I Negative CN code Table Additionalcode Notes i Germany Nether ­ lands Spain Portugal | United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 7146 C) 7147 C) 7148 C) 7149 C) 7150 (') 7151 C) 7152 C) 7153 C) 7155 C) 7156 C) 7157 C) 7160 (') 7161 C) 7162 C) 7163 C) 7164 O 7165 C) 7166 (') 7167 (') 7168 C) 7169 (') 7170 C) 7171 C) 7172 C) 7173 (') 7175 C) 7176 O 7177 O 7180 C) 7181 (') 7182 (') 7183 (') 7185 O 7186 (') 7187 C) 7188 C) 7190 O 7191 C) 7192 C) 7195 (') 7196 (') 7200 C) 7201 C) 7202 C) 7203 C) No L 194/26 Official Journal of the European Communities 13 . 7. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Put Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 7204 C) 7205 o 7206 C&gt; 7207 C) 7208 C) 7209 C) 7210 C) 7211 C) 7212 O 7213 O 7215 (') 7216 O 7217 0) 7220 (') 7221 O 7260 O 7261 0 7262 C) 7263 (l) 7264 C) 7265 C) 7266 O 7267 (') 7268 (') 7269 C) 7270 O 7271 0) 7272 (') 7273 O 7275 O 7276 (') 7300 O 7301 O 7302 (') 7303 C) 7304 O 7305 O 7306 O 7307 (l) 7308 0) 7309 O 7310 (') 7311 C) 7312 O 7313 O 3 . 7 . 92 Official Journal of the European Communities No L 194/27 j Negative i Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal j United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - l 7315 (') 7316 O 7317 O 7320 (') 7321 O 7360 O 7361 O 7362 C) 7363 0) 7364 O 7365 (') 7366 O 7367 (') 7368 C) 7369 (') 7370 O 7371 C) 7372 O 7373 O 7375 (') 7376 (') 7378 (') 7400 C) 7401 C) 7402 C) 7403 o 7404 (') 7405 O 7406 O 7407 (l) 7408 (l) 7409 O 7410 (') 7411 &lt;l ) 7412 O 7413 O 7415 (l) 7416 C) 7417 O 7420 O 7421 O 7460 C) 7461 (l) 7462 C1) 7463 (l) Mo L 194/28 Official Journal of the European Communities 13 . 7 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg - 7464 O 7465 O 7466 C) 7467 C&gt; 7468 C) 7470 (') 7471 O 7472 C) 7475 C) 7476 O 7500 o 7501 O 7502 o 7503 C) 7504 C) 7505 O 7506 O 7507 O 7508 C) 7509 o 7510 C) 7511 C) 7512 C) 7513 C) 7515 C) 7516 C) 7517 C) 7520 0) 7521 O 7560 C) 7561 O 7562 C) 7563 O 7564 O 7565 7566 (') 7567 (') 7568 C) 7570 O 7571 (l) 7572 C) 7575 O 7576 C) 7600 o 7601 O 13 . 7 . 92 Official Journal of the European Communities No L 194/2 » NegativePositive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 7602 O 7603 O 7604 O 7605 O 7606 C) 7607 O 7608 C) 7609 (*) 7610 0) 7611 O 7612 O 7613 O 7615 O 7616 O 7620 (') 7700 O 7701 O 7702 (') 7703 O 7705 O 7706 O 7707 O 7708 O 7710 O 7711 O 7712 (') 7715 O 7716 C) 7720 O 7721 O 7722 C) 7723 (') 7725 0) 7726 O 7727 O 7728 O 7730 O 7731 O 7732 (') 7735 (') 7736 O 7740 0) 7741 O 7742 O 7745 O No L 194/30 Official Journal of the European Communities 13 . 7 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl  100 kg - 7746 C) 7747 C) 7750 C) 7751 C) 7758 7759 7760 O 7761 C) 7762 n 7765 C) 7766 0) 7768 I 7769 7770 O 7771 C) 7778 7779 7780 (') 7781 O 465,73 7785 O 454,46 7786 C) 474,81 7788 7789 i 7798 O 7799 O 7800 466,32 7801 486,67 7802 504,47 7805 475,40 7806 495,75 7807 513,55 7808 C) 7809 C) 7810 485,74 7811 506,09 7818 C) 7819 (') [ 7820 O 477,74 7821 C) 498,09 7822 (') t 515,89 7825 O 486,82 7826 C) 507,17 7827 C) 524,97 7828 C) 7829 C) 13 . 7 . 92 Official Journal of the European Communities No L 194/31 Positive Negative Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 7830 o 497,16 7831 O 517,51 7838 (l) 7840 (') 7841 C) 7842 O 7843 O 7844 O 7845 O 7846 O 7847 O 7848 O 7849 O 7850 o 7851 O 7852 0) 7853 O 7855 O 7856 (') 7857 O 7858 O 7859 O 7860 o 7861 ( l) 7862 C) 7863 (0 7864 O 7865 C) 7866 (') 7867 C) 7868 O 7869 (') 7870 (') 7871 O 7872 ' C) 7873 O 7875 C) 7876 (') 7877 O 7878 (') 7879 (') 7900 o 7901 o 7902 (') 7903 C) No L 194/32 Official Journal of the European Communities 13 . 7. 92 Positive Negative  CN code Table Additionalcode Notes Germany DM Nether ­ lands F! Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France - FF Greece Dr Ireland £ Irl l  100 kg - 7904 O 7905 O 7906 O 7907 o 7908 C) 7909 (') 7910 (') 7911 O 7912 O 7913 O 7915 (') 7916 O 7917 (') 7918 O 7919 C) 7940 O 7941 (') 7942 O 7943 O 7944 (') 7945 O 7946 O 7947 O 7948 I C) 7949 O 7950 C) 7951 (') 7952 (') 7953 (') 7955 O 7956 (') 7957 O 7958 O 7959 C) 7960 (') 7961 (') 7962 ! (') 7963 i C) 7964 O 7965 I O 7966 o I 7967 0) 7968 I C) 7969 C) 7970 ! (') I 43. 7. 92 Official Journal of the European Communities No L 194/33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 7971 C) 7972 0 7973 C) 7975 O 7976 (') 7977 C) 7978 C) 7979 C) 7980 C) 7981 0 7982 O 7983 O 7984 0) 7985 C) 7986 (') 7987 C) 7988 O 7990 C) 7991 O 7992 C) 7995 C) 7996 0 Amounts to be deducted 51xx 5,54 52xx 11,70 53xx 18,72 54xx 25,88 55xx 36,90 56xx 53,51 570x 83,03 571x 83,03 572x 116,25 573x 116,25 574x 149,46 5750 149,46 5751 149,46 5760 182,67 5761 182,67 5762 182,67 5765 182,67 5766 182,67 5770 182,67 5771 182,67 No L 194/34 Official Journal of the European Communities 13 . 7. 9; Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  5780 215,89 5781 215,89 5785 215,89 5786 215,89 579x 5,54 5808 5,54 5809 5,54 5818 5,54 5819 5,54 582x 5,54 5830 5,54 5831 5,54 5838 11,70 584x 11,70 585x 11,70 586x 18,72 587x 18,72 590x 25,88 591x 25,88 594x 36,90 595x 36,90 596x 53,51 597x 53,51 598x 83,03 599x 83,03 Amounts to be deducted 61xx 5,04 62xx 10,66 63xx 17,06 64xx 23,58 65xx 33,62 66xx 48,75 670x 75,65 671x 75,65 672x 105,91 673x 105,91 674x 136,17 6750 136,17 6751 136,17 6760 166,44 6761 166,44 6762 166,44 6765 166,44 13 . 7 . 92 Official Journal of the European Communities No L 194/35 Positive ! Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 6766 166,44 6770 166,44 6771 166,44 6780 196,70 6781 196,70 6785 196,70 6786 196,70 679x 5,04 6808 5,04 6809 5,04 6818 5,04 6819 5,04 682x 5,04 6830 5,04 6831 5,04 6838 10,66 684x 10,66 685x 10,66 686x 17,06 687x 17,06 690x 23,58 691x 23,58 694x 33,62 695x 33,62 696x 48,75 697x 48,75 698x 75,65 699x 75,65 No L 194/36 Official Journal of the European Communities 13 . 7. 92 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in die above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 13 . 7 . 92 Official Journal of the European Communities No L 194/37 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal l -l -l -l -l -l 1,024  0,990 0,962  Milk and milk products -I -I -I -l \ 1,024  0,990 0,962  Pigmeat --I -I \ -I -I \ -l -l -l  Sugar -I -l -I -l -I 1,024  0,990 0,962  Cereals        1,024  0,990 0,962  Eggs and poultry and albumins -l -I -l --I -I -l -I --I  Wine  l \ l   1,082  0,986  Processed products (Regulation l \ \ ! ! l (EEC) No 3033/80): I I ! I  to be applied to charges -l -I -l -I -l -l -l 1,024  0,990 0,962  to be applied to refunds : l l l l  cereals -l -I -I -I -1 -1 l 1,024  0,990 0,962  milk -l -I -l -I -I -l -l 1,024  0,990 0,962  sugar        1,024  0,990 0,962  Jams and marmalades l l \ ! (Regulation (EEC) No 426/86) -1 -I -l -I -l -l -l -l -l  Olive oil sector \ ¯l l \ \ 1,032   